UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 1, 2008 (April29, 2008) Endo Pharmaceuticals Holdings Inc. (Exact name of registrant as specified in its charter) Delaware 001-15989 13-4022871 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 100 Endo Boulevard, Chadds Ford, PA 19317 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (610) 558-9800 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors of Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 29, 2008, Michel de Rosen notified Endo Pharmaceuticals Holdings Inc. (the "Company") of his intent to not stand for reelection as a director of the Company at the Company's 2008 Annual Meeting of Stockholders so that he may devote more time to his new position as Chief Executive Officer of Saint-Gobain Desjonqueres in France, a position he has held since March 31, 2008.Mr. de Rosen will continue to serve as a director of the Company until the expiration of his term at the Company's 2008 Annual Meeting of Stockholders. On April 29, 2008, Dr. David A.H. Lee, M.D., Ph.D., notified the Company that he was resigning his position as Chief Scientific Officer, effective April 30, 2008, to devote more time to pursue his philanthropic activities.Dr.
